DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 29, 2019 was considered by the examiner and was in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-13 are directed to a health monitoring system, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 14-18 are directed to a method of health monitoring, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 14 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 14 substantially recites the following limitations):
A health monitoring system for out-patient comprising:

a centralized platform located on a server and operatively coupled to one or more external user devices, wherein the centralized platform comprises:

a data receiving subsystem configured to receive health vital data from the one or more external user devices;

a data processing subsystem operatively coupled to the data receiving subsystem, wherein the data processing subsystem is configured to:

organize received health vital data to create a medical data file representative of medical history of a user;

		a medical data analysis subsystem operatively coupled to the data processing subsystem, wherein the medical data analysis subsystem is configured to:

analyse the medical data file using one or more analysis techniques;

generate one or more patterns corresponding to the health vital data based on analysed results;

a recommendation subsystem operatively coupled to the analysis subsystem, wherein the recommendation subsystem is configured to generate a report with one or more recommendations, wherein the one or more recommendations are provided by a healthcare provider based on the one or more patterns;

a benchmark subsystem operatively coupled to the recommendation subsystem and medical data analysis subsystem, wherein the benchmark subsystem is configured to:

generate a benchmark result based on the one or more patterns and the report with one or more recommendations by the healthcare provider; and

provide the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., organizing a patient’s vital sign data in a medical file, determine trends in the vital sign data, generate a report with results and recommendations based on the trends in the collected vital signs), but for the recitation of the generic computer components and functions also recited in claims 1 and 14.  That is, other than reciting: (1) a health monitoring system (as described in claim 1); (2) a centralized platform (as described in claim 1); (3) a server (as described in claim 1); (4) one or more external user devices (as described in claims 1 and 14); (5) a data receiving subsystem (as described in claims 1 and 14); (6) a data processing subsystem (as described in claims 1 and 14); (7) a medical data analysis subsystem (as described in claims 1 and 14); (8) a recommendation subsystem (as described in claims 1 and 14); (9) a benchmark subsystem (as described in claims 1 and 14); and the steps of: (10) “receiving health vital data” (as described in claims 1 and 14); and (11) “providing the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user” (as described in claims 1 and 14), the context of claims 1 and 14 encompasses a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., organizing a patient’s vital sign data in a medical file, determine trends in the vital sign data, generate a report with results and recommendations based on the trends in the collected vital signs).
	The aforementioned claim limitations described in claims 1 and 14 are analogous to claim limitations directed toward concepts of managing personal behavior or relationships or interactions between people, because they merely recite limitations for managing interactions between patients and medical professionals by collecting and organizing a patient’s vital sign data, and generates a report with trends, recommendations, and results (i.e., organizing the patient data) (i.e., following rules or instructions).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)(II); see also 2019 Revised PEG.  Accordingly, claims 1 and 14 recite an abstract idea.
Examiner notes that claims 2-13 (which individually depend on claim 1 due to their respective dependency chains) further narrow the abstract idea described in claim 1; and claims 15-18 (which individually depend on claim 14 due to their respective dependency chains) further narrow the abstract idea described in claim 14.  As such, dependent claims 2-13 and 15-18 similarly cover limitations directed to narrowing the abstract concept described in claims 1 and 14 which is directed to managing personal behavior including following rules or instruction (i.e., organizing a patient’s vital sign data in a medical file, determine trends in the vital sign data, generate a report with results and recommendations based on the trends in the collected vital signs).  Therefore, dependent claims 2-13 and 15-18 are also directed to the aforementioned abstract idea of organizing a patient’s vital sign data in a medical file, determining trends in the vital sign data, generating a report with results and recommendations based on the trends in the collected vital signs.  Examiner notes that: (1) dependent claims 2, 4, and 5 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 3, 6-13, and 15-18 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application.  In particular, claim 1 recites and claim 14 substantially recites the additional elements of (identified in bold font below):
A health monitoring system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for out-patient comprising:

a centralized platform (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) located on a server (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) and operatively coupled to one or more external user devices (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the centralized platform comprises:

a data receiving subsystem (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) configured to receive health vital data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) from the one or more external user devices;

a data processing subsystem (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) operatively coupled to the data receiving subsystem, wherein the data processing subsystem is configured to:

organize received health vital data to create a medical data file representative of medical history of a user;

		a medical data analysis subsystem (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) operatively coupled to the data processing subsystem, wherein the medical data analysis subsystem is configured to:

analyse the medical data file using one or more analysis techniques;

generate one or more patterns corresponding to the health vital data based on analysed results;

a recommendation subsystem (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) operatively coupled to the analysis subsystem, wherein the recommendation subsystem is configured to generate a report with one or more recommendations, wherein the one or more recommendations are provided by a healthcare provider based on the one or more patterns;

a benchmark subsystem (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) operatively coupled to the recommendation subsystem and medical data analysis subsystem, wherein the benchmark subsystem is configured to:

generate a benchmark result based on the one or more patterns and the report with one or more recommendations by the healthcare provider; and

provide the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, the recitation of these generic computer components and functions in claims 1 and 14 are recited at a high-level of generality (i.e., using generic computer devices to perform the abstract idea of: organizing a patient’s vital sign data in a medical file; determine trends in the vital sign data; and generate a report with results and recommendations based on the trends in the collected vital signs), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of collecting and organizing patient data and generating medical reports on general purpose computer (i.e., the system, comprising the central platform and server; and the external user devices); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the data receiving subsystem; data processing subsystem; medical data analysis subsystem; recommendation subsystem; and benchmark subsystem are each interpreted to be executable software programs based on Applicant’s disclosure in paragraph [0034] of the specification, as filed on August 29, 2019) to perform the aforementioned abstract concept of collecting and organizing patient data and generating medical reports.
e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
		- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial step directed to “receiving health vital data from one or more external user devices” described in claims 1 and 14 is a necessary data gathering step (i.e., collecting/receiving the patient’s vital data is necessary in order to organize the data and generate the subsequent report).
			- Example of Selecting a Particular Data Source or Type of Data to Be Manipulated:
		- Requiring a request from a user to view an advertisement and restricting public access, e.g., see Ultramercial, Inc. v. Hulu, LLC – similarly, the final step directed to providing the benchmark result of the user to one or more patients based on permission of the user described in claims 1 and 14 also restricts access to the benchmark result data (i.e., a generic access control feature).
Thus, the additional elements in independent claims 1 and 14 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 3, 6-13, and 15-18 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 2, 4, and 5 recite the following additional elements (in bold font below):
wherein the one or more external user devices comprises at least one of a weighing scale, a wearable device, a food scale, an image acquisition device, a blood pressure meter, a gluco meter, an insulin injector and one or more cardiac monitoring tools (as described in claim 2) (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

wherein the data receiving subsystem is configured to receive an information corresponding to oral or injectable medication of the user via an image acquisition device (as described in claim 4) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

wherein the medical data analysis subsystem is configured to: receive an access request from a third-party user to access the health vital data of the user; and generate a permission grant request to access the health vital data by the third-party user (as described in claim 5) (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, these additional elements in dependent claims 2, 4, and 5 are deemed to be no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception, for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g).  As such, the additional elements in dependent claims 2, 4, and 5 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-18: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and claims 1-18 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 2, 4, 5, and 14 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 2, 4, 5, and 14, as recited, the health monitoring system; centralized platform; server; one or more external user devices; data receiving subsystem; data processing subsystem; medical data analysis subsystem; recommendation subsystem; benchmark subsystem; at least one of a weighing scale, a wearable device, a food scale, an image acquisition device, a blood pressure meter, a gluco meter, an insulin injector and one or more cardiac monitoring tools; and the steps of: “receiving health vital data”; “providing the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user”; “receive an information corresponding to oral or injectable medication of the user via an image acquisition device”; “receive an access request from a third-party user to access the health vital data of the user”; and “generate a 
	- Regarding the health monitoring system; centralized platform; server; one or more external user devices; data receiving subsystem; data processing subsystem; medical data analysis subsystem; recommendation subsystem; benchmark subsystem; at least one of a weighing scale, a wearable device, a food scale, an image acquisition device, a blood pressure meter, a gluco meter, an insulin injector and one or more cardiac monitoring tools – Applicant generally describes these computer components in a generic way in Applicant’s specification as filed on August 29, 2019.
			- For example, Applicant discloses the that server includes processors and memory coupled to a bus, and “processor(s) 210, as used herein, means any type of computational circuit, such as, but not limited to, a microprocessor, a microcontroller, a complex instruction set computing microprocessor, a reduced instruction set computing microprocessor, a very long instruction word microprocessor, an explicitly parallel instruction computing microprocessor, a digital signal processor, or any other type of processing circuit, or a combination thereof.” Applicant’s specification as filed on August 29, 2019, paragraphs [0032] and [0033].  Such generic computing devices are old and well-known computing devices in the medical industry.  The disclosure shows that the system; centralized platform; server; and one or more external user devices, are generic computer devices.  Therefore, the system; centralized platform; server; and one or more external user devices are a well-understood, routine, and conventional computer device under Step 2B.
			- Next, Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings.  Therefore, the data receiving subsystem; data processing subsystem; medical data analysis subsystem; recommendation subsystem; and benchmark subsystem are explicitly described as software programs for instructing a processor to perform the method steps (i.e., a patient’s vital sign data in a medical file, determine trends in the vital sign data, generate a report with results and recommendations based on the trends in the collected vital signs).  These method steps are old and well-known computer  
			- Further, Applicant discloses that “the data processing subsystem receives health vital data, such as bodyweight of the diabetic patient, glucose level, exercise-related data, Sleep data, calorie of food, insulin, nicotine and the like) from the one or more external user devices 40 such as weighing scale, a food scale, a gluco meter, an insulin injector, Blood Pressure Meter and pulse oximeter.”  Applicant’s specification as filed on August 29, 2019, paragraph [0026].  Such generic computing devices are old and well-known computing devices in the medical industry.  The disclosure shows that the weighing scale, a wearable device, a food scale, an image acquisition device, a blood pressure meter, a gluco meter, an insulin injector and one or more cardiac monitoring tools, are generic computer devices.  Therefore, the weighing scale, a wearable device, a food scale, an image acquisition device, a blood pressure meter, a gluco meter, an insulin injector and one or more cardiac monitoring tools are a well-understood, routine, and conventional computer device under Step 2B.
		Regarding the steps and features of: “receiving health vital data”; “providing the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user”; “receive an information corresponding to oral or injectable medication of the user via an image acquisition device”; “receive an access request from a third-party user to access the health vital data of the user”; and “generate a permission grant request to access the health vital data by the third-party user” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “receiving health vital data”; “providing the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user”; “receiving an information corresponding to oral or injectable medication of the user via an image acquisition device”; because they also represent mere collection and transmission of data over a network (i.e., “receiving” data is the equivalent of collecting data; and “providing the benchmark result”; and “generating the permission grant to access the health vital data” are the equivalent of transmitting the health vital data for third-parties users which have permission to access the data (i.e., transmitting data) over a network).
Therefore, the additional described in claims 1, 2, 4, 5, and 14 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 2, 4, 5, and 14 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 2, 4, 5, and 14 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 3, 6-13, and 15-18 (which depend on claims 1 and 14 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 3, 6-13, and 15-18 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 14.  Dependent claims 3, 6-13, and 15-18 merely add limitations that further narrow the abstract idea described in independent claim 1 and 14.  Therefore, claims 1-18 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ohnemus et al. (Pub. No. US 2014/0156308); in view of:
- Zhao et al. (Pub. No. US 2020/0196962).

	Regarding claims 1 and 14,
		- Ohnemus teaches:
			- a health monitoring system for out-patient comprising (as described in claim 1); and a method of health monitoring for an out-patient comprising (as described in claim 14) (Ohnemus, paragraph [0035]; Paragraph [0035] teaches a computer-implemented system and method configured to acquire health-related and/or medical-related data, and to process the data, for example, for diagnostic, benchmarking, analytic and/or data distribution (e.g., reporting) purposes.):
				- a centralized platform located on a server and operatively coupled to one or more external user devices, wherein the centralized platform comprises (as described in claim 1) (Ohnemus, paragraphs [0046] and [0050]; Paragraph [0046] teaches that the system includes a communication subsystem for communicating information from the microprocessor to the user interface, such as an external device (e.g., handheld unit or a computer that is connected over a network to the communication system) (i.e., one or more external user devices).  Paragraph [0050] teaches that health-related data of a person can be entered manually into a computing device, and thereafter transmitted across a network to another device, such as a server computer (i.e., a centralized platform located on a server and operatively coupled to the one or more external user devices).):
					- a data receiving subsystem configured to receive health vital data from the one or more external user devices (as described in claim 1); and receiving, by a data receiving subsystem, health vital data from the one or more external user devices (as described in claim 14) (Ohnemus, paragraphs [0045] and [0049]; Paragraph [0045] teaches that a computer-based application is provided for the collection of health-related parameters of a user.  Paragraph [0049] teaches that biosensors can be used to collect and transmit health information about a user to one or more i.e., receiving health vital data from the one or more external user devices).  The biosensor can be placed in contact with or within a user’s body to measure vital signs or other health-related information of the user.  Further, paragraph [0049] teaches that a biosensor in accordance with the present application can include a communication module (e.g., a communication subsystem) so that the biosensor can transmit sensed data, either wired or wirelessly.  The biosensor can communicate the sensed data to the user interface device, which in turn communicates that information to the microcontroller.  Optionally, the biosensor can directly communicate the sensed the data to the microprocessor (i.e., the server receives the health vital data from the one or more external user devices).  NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, 2019 (where Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings), the data receiving subsystem is interpreted as a software program that is stored on a memory and executed by a processor.  Therefore, any system/device that performs the associated feature of “receiving health data from one or more external user devices” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.);
					- data processing subsystem operatively coupled to the data receiving subsystem, wherein the data processing subsystem is configured to: organize received health vital data to create a medical data file representative of medical history of a user (as described in claim 1); and organizing, by a data processing subsystem, received health vital data to create a medical data file representative of medical history of a user (as described in claim 14) (Ohnemus, paragraph [0092]; Paragraph [0092] teaches that the health data can be organized per user (i.e., organizing the received health vital data), and can be provided in connection with: body dimensions (height, waist circumference); body weight (including body fat); blood pressure (including pulse); blood sugar levels (fasting flood glucose); blood lipids (total, high-density, low-density, triglycerides); and workouts (duration, distance, ascent, descent, velocity, energy, trackpoints, heart rate, pictures). NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, Therefore, any system/device that performs the associated feature of “organizing health data into a medical file” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.);
					- a medical data analysis subsystem operatively coupled to the data processing subsystem, wherein the medical data analysis subsystem is configured to: analyse the medical data file using one or more analysis techniques (as described in claim 1); and analysing, by a medical data analysis subsystem, the medical data file using one or
more analysis techniques (as described in claim 14) (Ohnemus, paragraph [0171]; Paragraph [0171] teaches that prediction module can analyze past data (e.g., fitness habits, eating habits, etc.) to extrapolate a predicted health score (i.e., analyzing the medical data file using a predictive analysis technique, as described in paragraph [0039] of Applicant’s specification as filed on August 29, 2019) based on an assumption that the user will continue to act in a predicable manner.  NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, 2019 (where Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings), the medical data analysis subsystem is interpreted as a software program that is stored on a memory and executed by a processor.  Therefore, any system/device that performs the associated feature of “analyzing a medical data file” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.);
					- the medical data analysis subsystem is configured to: generate one or more patterns corresponding to the health vital data based on analysed results (as described in claim 1); and generating, by the medical data analysis subsystem, one or more patterns corresponding to the health vital data based on analysed results (as described in claim 14) (Ohnemus, i.e., generating one or more patterns corresponding to the health vital data based on the analyzed results).  For example, if the data shows that a user has exercised one hour every day for the past thirty days, the prediction module can predict, in accordance with a prediction algorithm, that the user will continue to exercise one hour for each of the next three days. Accordingly, the scoring module can calculate a predicted health score at the end of the next three days based on the information from the prediction module (i.e., generating one or more patterns corresponding to the health vital data based on the analyzed results).  NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, 2019 (where Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings), the medical data analysis subsystem is interpreted as a software program that is stored on a memory and executed by a processor.  Therefore, any system/device that performs the associated feature of “generating one or more patterns corresponding to health data” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.);
					- a recommendation subsystem operatively coupled to the analysis subsystem, wherein the recommendation subsystem is configured to generate a report with one or more recommendations, wherein the one or more recommendations are provided by a healthcare provider based on the one or more patterns (as described in claim 1); and generating, by a recommendation subsystem, a report with one or more recommendations, wherein the one or more recommendations are provided by a healthcare provider based on the one or more patterns (as described in claim 14) (Ohnemus, paragraphs [0066] and [0143]; Paragraph [0066] teaches that a recommendation or “focus engine” can be provided that informs users of one or more lifestyle components that the users should focus on to increase their health score efficiently (i.e., generating a report with one or more recommendations).  Paragraph [0143] further teaches that a recommendation module can be provided in connection with lifestyles. In a Health Professional View, for example, the health professional (physician, nurse, personal trainer, or the like) can provide direct recommendation to a user (i.e., the one or more recommendations are provided by a healthcare provider based on the one or more patterns), in such cases when the user has specifically granted access to the professional.  NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, 2019 (where Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings), the recommendation subsystem is interpreted as a software program that is stored on a memory and executed by a processor.  Therefore, any system/device that performs the associated feature of “generating one or more recommendations based on patterns in the health data” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.); and
- a benchmark subsystem operatively coupled to the recommendation subsystem and medical data analysis subsystem, wherein the benchmark subsystem is configured to: generate a benchmark result based on the one or more patterns and the report with one or more recommendations by the healthcare provider (as described in claim 1); and generating, by a benchmark subsystem, a benchmark result based on the one or more patterns and a report with the one or more recommendations by the healthcare provider (as described in claim 14) (Ohnemus, paragraph [0120] and [0121]; Paragraph [0120] teaches that the present application can calculate a personal health score for each of a plurality of persons (i.e., generating a benchmark result), which can be represented by a number from 1 (representing a poor score) to 1,000 (representing an excellent score), and can be provided current health and fitness status information substantially in real-time.  Further, paragraph [0120] teaches that with the introduction of a score, a user can benchmark him or herself against others, all the time (i.e., the health score described in Ohnemus is the equivalent of a “benchmark result”, as described in Applicant’s claimed invention).  Paragraph [0121] further teaches that the health score (i.e., the benchmark result) of the present application is useful to precisely and/or i.e., the benchmark result may be based on one or more patterns and the recommendations from the healthcare provider).  NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, 2019 (where Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings), the benchmark subsystem is interpreted as a software program that is stored on a memory and executed by a processor.  Therefore, any system/device that performs the associated feature of “generating a benchmark result” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.).
		- Ohnemus does not explicitly teach a health monitoring system and method, wherein:
- the benchmark subsystem is configured to: provide the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user (as described in  providing, by the benchmark subsystem, the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user (as described in claim 14).
		- However, in analogous art of health processing systems and methods, Zhao teaches a system and method, comprising:
			- the benchmark subsystem is configured to: provide the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user (as described in  providing, by the benchmark subsystem, the benchmark result of the user to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user (as described in claim 14) (Zhao, paragraphs [0210] and [0226]; Paragraph [0226] teaches that the data stored within the shared folder 1702 is medical grade data.  This data is uploaded from the user’s multifunction device 104 with full encryption and is not editable by the user.  The user can choose and authorize whom they wish to share this data, for example, the user can share this data with their PCP and certain groups (i.e., providing the benchmark subsystem to one or more patients based on the permission of the user), but the user cannot edit this data.  The user can also share their data with their groups.  Paragraph [0210] teaches that each user may elect to be part of a vital sign group (e.g., one or more of groups 1802, 1811, 1812, 1820). Vital sign groups may be formed according to similar traits or similar conditions that the user has that may be shared anonymously by the user, such as age (e.g., group 1802), gender, height, weight, and/or infirmity (i.e., the one or more patients in the different groups are based on shared traits, such as age, gender, and weight).  Therefore, the patients that are in the groups which are granted access to receive the medical grade data in Zhao, paragraph [0226], are patients corresponding to a similar age, gender, and/or weight of the user.  Paragraph [0230] teaches that this feature is beneficial for comparing a user’s health data to other users, which helps users better understand their basic health conditions; and helps doctors to make diagnoses.  NOTE: Claim Interpretation – Based on paragraph [0034] in Applicant’s specification as filed on August 29, 2019 (where Applicant describes the plurality of subsystems to be “in the form of [an] executable program which instructs the processor 210 to perform the method steps in FIG. 1” of the drawings), the benchmark subsystem is interpreted as a software program that is stored on a memory and executed by a processor.  Therefore, any system/device that performs the associated feature of “providing the benchmark result to one or more patients comprising at least one of a race, an age, a gender and weight corresponding to at least one of a race, an age, a gender and weight of the user based on permission of the user” is interpreted as having a software program for instructing the system/device to perform the aforementioned associated feature.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health processing systems and methods at the time of the effective filing date of the claimed invention to modify the health Ohnemus, to incorporate a step and feature directed to enabling users grant access to their health related data to other patients with similar traits as the user, as taught by Zhao, in order to compare a user’s health data to other users, which helps users better understand their basic health conditions; and helps doctors to make diagnoses. See Zhao, paragraph [0230]; see also MPEP § 2143 G.

Regarding claim 2,
- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
- Ohnemus further teaches a health monitoring system, wherein:
- the one or more external user devices comprises at least one of a weighing scale, a wearable device, a food scale, an image acquisition device, a blood pressure meter, a gluco meter, an insulin injector and one or more cardiac monitoring tools (Ohnemus, paragraphs [0047], [0049], and [0096]; Paragraph [0047] teaches that the communication subsystem can be directly connected through a device such as a smartphone such as an iPhone, Google Android Phone, BlackBerry, and Microsoft Windows Mobile enabled phone (i.e., an image acquisition device), or a device such as a heart rate monitor (i.e., one or more cardiac monitoring tools) or blood pressure monitor (i.e., a blood pressure meter), weight measurement scales (i.e., a weighing scale), exercise equipment or the like.  Paragraph [0049] teaches that the biosensor can be a pulse meter that can be worn by the user in contact with the user’s body (i.e., a wearable device) so that the pulse of the user can be sensed, a heart rate monitor (i.e., one or more cardiac monitoring tools), an electrocardiogram device (i.e., one or more cardiac monitoring tools), a pedometer, a blood glucose monitor (i.e., a glucometer) or other suitable device or system.  Paragraph [0096] also teaches that the system includes a food/nutrition tacker feature (i.e., a food scale).).
Ohnemus, in view of Zhao, described in the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 3,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
- Ohnemus further teaches a health monitoring system, wherein:
- the health vital data comprises at least one of bodyweight, blood pressure, glucose level, cholesterol level, pulse rate, amount of sleep, steps count, exercise-related data, weight and calorie intake of food, electrocardiogram data, haemoglobin level, oxygen level in blood, Saliva levels and insulin administered (Ohnemus, paragraph [0143]; Paragraph [0143] teaches that the system can collect and process a multitude of other parameters that can be indicative of a user’s health. For example, parameters can include blood glucose levels (i.e., glucose level), blood pressure (i.e., blood pressure), blood chemistry data (e.g., hormone levels, essential vitamin and mineral levels, etc.), cholesterol levels (i.e., cholesterol level), immunization data, pulse (i.e., pulse rate), blood oxygen content (i.e., oxygen level in blood), information concerning food consumed (e.g., calorie, fat, fiber, sodium content) (i.e., calorie intake of food), body temperature, which are just some of a few possible, non-limiting examples of parameters that can be collected.).
	The motivation and rationale to modify the health acquisition system and method taught by Ohnemus, in view of Zhao, described in the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 6,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
- Ohnemus further teaches a health monitoring system, wherein:
	- the recommendation subsystem is configured to suggest one or more tools to the user corresponding to the one or more recommendations based on the one or more patterns (Ohnemus, paragraphs [0071] and [0143]; Paragraph [0071] teaches that the present application can include a recommendation normalization and engine, which can employ two lifestyle components: a fitness component; and a smoking cessation component (which can be active for current and previous smokers).  Ranking is supported, and can use one or more other components, leading to a simple focus list.  For example, a recommendation may be made that states, “the best immediate approach to increase a health score is to concentrate on fitness activities and improve your nutrition” (i.e., suggesting one or more tools to the user based on the user’s one or more health patterns).  Paragraph [0143] also teaches that the recommendations from an avatar “Q” [software] can also provide knowledge and activities in a number of areas, such as: Fitness/Sporting activities--if a user has not been active or has only been trying one sport type; Diet/Nutrition--prompting the user to drink enough water over the course of a day (intelligence module would suggest the user drink more water if engaging in a lot of activity that day); Stress--if a user is registering high stress levels the avatar "Q" will provide him with overview and navigation he can take to his Physician; and Sleep--a user consistently recording poor sleep will be able to review their sleeping patterns and consult for professional advice (i.e., examples of suggesting one or more tools to the user based on the user’s one or more health patterns).).
	The motivation and rationale to modify the health acquisition system and method taught by Ohnemus, in view of Zhao, described in the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 11 and 18,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of: claim 1 (which claim 11 depends on); and claim 14 (which claim 18 depends on), as described above.
- Ohnemus further teaches a health monitoring system, wherein the centralized platform comprises:
	- user experience sharing subsystem configured to receive a user experience corresponding to at least one of daily routine of diet, calories intake, exercise data, sleep patterns via at least one of a textual means, audio means and visual means (as described in claim 11 and substantially similarly described in claim 18) (Ohnemus, paragraphs [0133] and [0149], FIG. 11A; Paragraph [0149] teaches that the system includes a Health platform 100 designed as a user centric platform.  The user decides his/her profile settings and what kind of information he/she would like to share with friends.  In one or more implementations, only a subset of data can be shared with friends on the Health platform 100.  Those can include, for example: the user’s health score, the user’s fitness activities (i.e., sharing and receiving a user experience corresponding to exercise data), a profile picture and profile text, achievements, and a list of friends.  Paragraph [0133] teaches that FIG. 11A illustrates a display screen where shared content can be provided as messages, graphically (e.g., trophies and awards), or with language (i.e., the shared content is received via textual and visual means).  For example, paragraph [0133] further teaches that the messages can appear in a newsfeed, such as on a user’s social network home pages, including as comments (such as on news items, achievements, activities), forums/discussions, picture sharing, video sharing, platform notifications, and push notifications (i.e., the shared content is received via textual and visual means).).
	The motivation and rationale to modify the health acquisition system and method taught by Ohnemus, in view of Zhao, described in the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claim 1 above, and further in view of:
- Johnson et al. (Pub. No. US 2012/0101847).

	Regarding claim 4,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a system, wherein:
			- the data receiving subsystem is configured to receive an information corresponding to oral or injectable medication of the user via an image acquisition device
		- However, in analogous art of patient medication management systems and methods, Johnson teaches a system, wherein:
			- the data receiving subsystem is configured to receive an information corresponding to oral or injectable medication of the user via an image acquisition device (Johnson, paragraph [0143]; Paragraph [0143] teaches that the system and method includes a smart photo feature where the user can take a photo of the medication in pill form, using a smartphone device (i.e., receiving an image corresponding to an oral medication taken by the user via an image acquisition device).  Paragraph [0143] teaches that these features are beneficial for alleviating issues with drug reconciliation by patients by simplifying identification of drugs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of patient medication management systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate a step and feature directed to receiving images of medications taken by Johnson, in order to help alleviate issues with drug reconciliation by patients by simplifying identification of drugs. See Johnson, paragraph [0143]; see also MPEP § 2143 G.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claim 1 above, and further in view of:
- Shah (Pub. No. US 2014/0074638).

	Regarding claim 5,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a system, wherein the medical data analysis subsystem is configured to:
			- receive an access request from a third-party user to access the health vital data of the user; and
- generate a permission grant request to access the health vital data by the third-party user.
		- However, in analogous art of medical systems and methods, Shah teaches a system and method, comprising:
			- receive an access request from a third-party user to access the health vital data of the user; and generate a permission grant request to access the health vital data by the third-party user (Shah, paragraph [0055]; Paragraph [0055] teaches that at step 702, the method includes receiving the request from the third party 208 to access the patient data or the medical records associated with the patient 202a through the central repository 302 of the server 204 (i.e., receiving an access request from a third-party user to access the health vital data of the user).  Paragraph [0055] further teaches that the request may be automatically processed for authorization based on the set of rules defined by the patient 202a.  If the authorization results in the grant of the access, the authorization code is generated which is used by the server 204 for allocating rights to access the medical records (i.e., generating a permission grant to the request to access the health vital data by the third-party user).  Paragraph [0055] teaches that these features are beneficial for facilitating third parties to access medical records.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate steps and features directed to receiving third-party access requests to access patient data; and generating authorization codes for allocating rights to authorized third-parties, as taught by Shah, in order to facilitate third parties to access medical records. See Shah, paragraph [0055]; see also MPEP § 2143 G.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claims 1 and 14 above, and further in view of:
- Washko (Pub. No. US 2017/0255758).

	Regarding claims 7 and 15,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 14 (which claim 15 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a system and method, wherein the centralized platform comprises:
a notification subsystem receive one or more reminders from the healthcare provider for the medicine dosages and preventative steps (as described in claims 7 and 15).
		- However, in analogous art of health monitoring systems and methods, Washko teaches a system and method, comprising:
			- receiving one or more reminders from the healthcare provider for the medicine dosages and preventative steps (as described in claims 7 and 15) (Washko, paragraph [0012]; Paragraph [0012] teaches that the network interface 20 can provide a plurality of additional features for the app, including: downloading drug profiles, downloading drug interaction effects for multiple drugs, downloading drug side effects, downloading patient data to query, downloading patient questionnaires, sending data to the patient’s doctor (or lab, or other data analysis station), sending alerts to the doctor, sending emergency alerts, receiving messages from the doctor, receiving dose changes from the doctor (i.e., receiving one or more reminders from the healthcare provider related to medicine dosages and preventative steps), sending prescriptions to a pharmacy (or doctor), or other similar function to send information about the drug usage, patient, or results data.  Paragraph [0012] teaches that this feature is beneficial for reporting information to parties who analyze patient data and drug usage.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate a step and feature directed to receiving dose changes from the doctor, as taught by Washko, in order to report information to parties who analyze patient data and drug usage. See Washko, paragraph [0012]; see also MPEP § 2143 G.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962); and Washko (Pub. No. US 2017/0255758), as applied to claim 7 above, and further in view of:
- Rosen (Pub. No. US 2018/0350455).

	Regarding claim 8,
		- The combination of Ohnemus, as modified in view of: Zhao and Washko, teaches the limitations of claim 7 (which claim 8 depends on), as described above.
		- Washko further teaches a system, wherein the notification subsystem is configured to:
			- generate one or more alerts to the user, and to the healthcare provider, wherein the one or more alerts are corresponding to monitored data, the a report with one or more recommendations and the one or more patterns (Washko, paragraphs [0026]; Paragraph [0026] teaches that the app may alert the patient to report to a hospital immediately based on a calculated dose, or based on data input from the user (i.e., alerting the user based on the monitored data).  As a further feature, the app may send an alert directly to a doctor of data received from a patient indicates a dangerous condition (i.e., alerting the healthcare provider based on the monitored data).).
	The motivation and rationale to modify the health acquisition system and method taught by Ohnemus, in view of: Zhao and Washko, described in the obviousness rejections of claims 1, 7, and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
		- The combination of Ohnemus, as modified in view of: Zhao and Washko, does not explicitly teach a system, wherein the notification subsystem is configured to:
			- generate one or more alerts to the kith and kin of the user.
		- However, in analogous art of health monitoring systems and methods, Rosen teaches a system and method, comprising:
generating one or more alerts to the kith and kin of the user (Rosen, paragraphs [0018] and [0108]; Paragraph [0108] teaches that the system 100 may also monitor and receive data from the patient, such as sleep or activity data relating to the patient from a sensor device (i.e., data corresponding to patient monitored data).  The received sensor data is compared to the patient’s feedback to detect any changes in patterns.  In some embodiments, the patient’s non-responsiveness is used as a data point in the analysis.  In other embodiments, the time different between the patient receiving a message and sending a response is used as a data point in the analysis.  Based on the analysis, alerts can be sent to designated parties, such as a family member, clinician, or healthcare provider (i.e., generating alerts to the kith and kin of the user and to the healthcare provider).  Paragraph [0018] teaches that this feature is beneficial for immediately notifying a patient’s family members and other caregivers of any adverse trends.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of: Zhao and Washko, to incorporate a step and feature directed to alerting a patient’s family members certain alert conditions are met, as taught by Rosen, in order to immediately notify a patient’s family members and other caregivers of any adverse trends. See Rosen, paragraph [0018]; see also MPEP § 2143 G.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claim 1 above, and further in view of:
- Longmire (Pat. No. US 8,548,828).

	Regarding claim 9,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a system, wherein the centralized platform comprises:
			- a healthcare selection subsystem configured to enable the user to select a healthcare provider based on a location of the user.
		- However, in analogous art of healthcare management systems and methods, Longmire teaches a system and method, comprising:
			- a healthcare selection subsystem configured to enable the user to select a healthcare provider based on a location of the user (Longmire, Col. 2, lines 8-10, Col. 5, lines 51-54; Column 2, lines 8-10 teach that the user may select a provider based on price, location (i.e., enabling the user to select a healthcare provider based on a location of the user), wait time, expertise and/or based on insurance provider list of approved healthcare providers.  Column 5, lines 51-54 teach that this feature is beneficial for matching and recommending users with healthcare providers and pharmacies in their area.).
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare management systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate a step and feature directed to enabling users to select providers based on Longmire, in order to match and recommend users with healthcare providers and pharmacies in their area. See Longmire, Col. 5, lines 51-54; see also MPEP § 2143 G.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claim 1 above, and further in view of:
- Kovacs et al. (Pub. No. US 2017/0148240).

	Regarding claim 10,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 10 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a system, wherein the centralized platform comprises:
			- a calibration subsystem configured to enable the user to remotely calibrate at least one of the one or more external user devices and the one or tools used by the user.
		- However, in analogous art of health communication systems and methods, Kovacs teaches a system, comprising:
			- a calibration subsystem configured to enable the user to remotely calibrate at least one of the one or more external user devices and the one or tools used by the user (Kovacs, paragraph [0111]; Paragraph [0111] teaches that the remote user-physiological device 109 and/or scale receives data from the plurality of remote user-physiologic devices or other body accessories and calibrate the data from each of the remote user-physiologic devices/body accessories (i.e., remotely calibrating one or more external user devices).  Paragraph [0111] teaches that this feature is beneficial for collecting and correlating data corresponding to a user.).
Ohnemus, as modified in view of Zhao, to incorporate a step and feature directed to enabling users to remotely calibrate their external devices, as taught by Kovacs, in order to collect and correlate data corresponding to a user. See Kovacs, paragraph [0111]; see also MPEP § 2143 G.

Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claims 1 and 14 above, and further in view of:
- Schobel et al. (Pub. No. US 2019/0388302).

	Regarding claim 12,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a system, further comprising:
			- an insurer interface operatively coupled to the centralized platform, wherein the insurer interface is configured to receive a digital prescription from the healthcare provider, wherein the digital prescription is prescribed to an insured user.
		- However, in analogous art of healthcare systems and methods, Schobel teaches a system, comprising:
			- an insurer interface operatively coupled to the centralized platform, wherein the insurer interface is configured to receive a digital prescription from the healthcare provider, wherein the digital prescription is prescribed to an insured user (Schobel, paragraphs i.e., an insurer interface) to view and track all prescriptions for the patients who are enrolled in the insurance benefit plans offered by the insurance provider 17.  Paragraph [0069] teaches that the patient prescription page 53 may display a comprehensive selectable list of the patients’ prescriptions, including new or unfulfilled prescriptions (i.e., receiving digital descriptions). Similar to the patient page 51, the patient prescription page 53 includes a search feature which allows the insurance provider 17 to narrow the list and display prescriptions by a prescription attribute such as new prescription, fulfilled prescription, prescriptions prescribed by the medical professional 20 (i.e., receiving a digital prescription from the healthcare provider), prescriptions for the patient 12, specific prescription, etc.  Paragraph [0069] teaches that this feature is beneficial for enabling insurance providers to determine the coverage of the medications prescribed in a new prescription of a patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate a step and feature directed to providing insurance providers with a selectable list of a patient’s prescriptions, as taught by Schobel, in order to enable insurance providers to determine the coverage of the medications prescribed in a new prescription of a patient. See Schobel, paragraph [0069]; see also MPEP § 2143 G.

Regarding claim 13,
	- The combination of Ohnemus, as modified in view of: Zhao and Schobel, teaches the limitations of claim 12 (which claim 13 depends on), as described above.
	- Schobel further teaches a system, wherein the insurer interface is configured to:
		- receive a health progress report of the insured user and the one or more tools used by the insured user (Schobel, paragraphs, [0002], [0093], [0095] and [0096]; Paragraph i.e., receiving a health progress report of the insured user).  Paragraph [0096] teaches that the system or method may optionally employ review of the PDMP [Prescription Drug Monitoring Program – see paragraph [0095]] data prior to determining the medical prescription and making the IUD [Individual Unit Doses – see paragraph [0002]].  It may also include the step of providing and/or storing information (i.e., data) related to the individual’s health history (i.e., receiving a health progress report of the insured user), including individualized information on safety, efficacy, side effects, frequency of use of an active (i.e., one or more tools used by the insured user).  Paragraph [0095] teaches that this feature is beneficial for providing a prescriber or pharmacist with critical information regarding a patient’s history with prescription drugs.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of: Zhao and Schobel, to incorporate a step and feature directed to providing insurance providers with an individual’s health history, also taught by Schobel, in order to provide a prescriber or pharmacist with critical information regarding a patient’s history with prescription drugs. See Schobel, paragraph [0095]; see also MPEP § 2143 G.

Regarding claim 16,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 14 (which claim 16 depends on), as described above.
	- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a method, further comprising:
receiving, by an insurer interface, a digital prescription from the healthcare provider, wherein the digital presc1iption is prescribed to an insured user; and
- receiving, by the insurer interface, a health progress report of the insured user and the one or more tools used by the insured user.
		- However, in analogous art of healthcare systems and methods, Schobel teaches a method, comprising:
		- receiving, by an insurer interface, a digital prescription from the healthcare provider, wherein the digital presc1iption is prescribed to an insured user (Schobel, paragraphs [0068] and [0069]; Paragraph [0068] teaches that the insurance provider 17 may log into the prescription fulfillment system 11 via the front-end application 21 and access a patient prescription page 53 (i.e., an insurer interface) to view and track all prescriptions for the patients who are enrolled in the insurance benefit plans offered by the insurance provider 17.  Paragraph [0069] teaches that the patient prescription page 53 may display a comprehensive selectable list of the patients’ prescriptions, including new or unfulfilled prescriptions (i.e., receiving digital descriptions). Similar to the patient page 51, the patient prescription page 53 includes a search feature which allows the insurance provider 17 to narrow the list and display prescriptions by a prescription attribute such as new prescription, fulfilled prescription, prescriptions prescribed by the medical professional 20 (i.e., receiving a digital prescription from the healthcare provider), prescriptions for the patient 12, specific prescription, etc.  Paragraph [0069] teaches that this feature is beneficial for enabling insurance providers to determine the coverage of the medications prescribed in a new prescription of a patient.); and
- receiving, by the insurer interface, a health progress report of the insured user and the one or more tools used by the insured user (Schobel, paragraphs, [0002], [0093], [0095] and [0096]; Paragraph [0093] teaches that the networked system may be configured to link to and/or data transfer with one or more third party information data bases containing patient information, information related to diagnosis, disease states, prior patient histories, treatment protocols for disease or medical conditions and manufacturers of IUDs (i.e., receiving a health progress report of the insured user).  i.e., receiving a health progress report of the insured user), including individualized information on safety, efficacy, side effects, frequency of use of an active (i.e., one or more tools used by the insured user).  Paragraph [0095] teaches that this feature is beneficial for providing a prescriber or pharmacist with critical information regarding a patient’s history with prescription drugs.).
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate steps and features directed to providing insurance providers with: (1) a selectable list of a patient’s prescriptions; and (2) an individual’s health history, as taught by Schobel, in order to: (i) enable insurance providers to determine the coverage of the medications prescribed in a new prescription of a patient; and (ii) provide a prescriber or pharmacist with critical information regarding a patient’s history with prescription drugs. See Schobel, paragraphs [0069] and [0095]; see also MPEP § 2143 G.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ohnemus et al. (Pub. No. US 2014/0156308); as modified in view of: Zhao et al. (Pub. No. US 2020/0196962), as applied to claim 14 above, and further in view of:
- Thorpe et al. (Pub. No. 2016/0292367); and
- Kang et al. (Pub. No. US 2019/0198150).

	Regarding claim 17,
		- The combination of Ohnemus, as modified in view of Zhao, teaches the limitations of claim 14 (which claim 17 depends on), as described above.
		- The combination of Ohnemus, as modified in view of Zhao, does not explicitly teach a method, further comprising:
			- receiving, by a rating subsystem, a rating from the user corresponding to medication recommendation, the one or more tools recommendation, and monitoring service provided by the healthcare provider.
		- However, in analogous art of comprehensive healthcare systems and methods, Thorpe teaches a method, comprising:
			- receiving, by a rating subsystem, a rating from the user corresponding to medication recommendation (Thorpe, paragraphs [0010], [0060], and [0070]; Paragraph [0060] teaches that the remote server may include one or more servers containing one or more patient experience databases with patient feedback and reviews for one or more medications (i.e., ratings from users corresponding to medication recommendations). Further, paragraph [0070] teaches that at 256, a server, (e.g., server 202 from FIG. 2A) may generate a medication review that includes one or more of a user personalized grade (i.e., receiving a rating from the user corresponding to a medication recommendation), cost, safety information, user review, and care provider recommendations of various medications.  In one example, the medication review generated at 256 may pertain to specific medical i.e., receiving a rating from the user corresponding to a medication recommendation).  Paragraph [0010] teaches that this feature is beneficial for helping patients spend less money and experience improved results from their medications; and reduce the amount of time a patient may spend selecting a medication.).
	Therefore, it would have been obvious to one of ordinary skill in the art of comprehensive healthcare systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of Zhao, to incorporate a step and feature directed to permitting users to review and grade their medications, as taught by Thorpe, in order to: (i) help patients spend less money and experience improved results from their medications; and (ii) reduce the amount of time a patient may spend selecting a medication. See Thorpe, paragraph [0010]; see also MPEP § 2143 G.
		- Further, in analogous art of health tracking and patient satisfaction systems and methods, Kang teaches a method, comprising:
			- receiving, by a rating subsystem, a rating from the user corresponding to the one or more tools recommendation, and monitoring service provided by the healthcare provider (Kang, paragraphs [0038] and [0073]; Paragraph [0038] teaches that the system can calculate a patient’s satisfaction level based on responses (or a subset of responses) to other prompts input by the patient to the patient portal.  In one implementation, the system can calculate the patient’s satisfaction level as a linear combination (e.g., average) of a subset of responses to prompts in the patient portal.  For example, the system can: prompt a patient rate her care provider’s bedside manner (i.e., a rating from the user corresponding to monitoring services provided by the healthcare provider), difficulty of her physical therapy exercises (i.e., rating from the user corresponding to one or more tool recommendations), and rate her overall level of happiness; record the patient’s responses rating her care provider's bedside manner (e.g., “4 out of 10”), difficulty of her physical therapy exercises (e.g., “9 out of 10”), and rate her overall level of happiness (e.g., “4 out of 10”) (i.e., receiving the ratings).  Paragraph [0073] teaches that 
	Therefore, it would have been obvious to one of ordinary skill in the art of health tracking and patient satisfaction systems and methods at the time of the effective filing date of the claimed invention to further modify the health acquisition and processing system and method, taught by Ohnemus, as modified in view of: Zhao and Thorpe, to incorporate a step and feature directed to permitting users to rate their healthcare services, as taught by Kang, in order to: (i) suggest alternative care provider(s) for the patient; and/or (ii) modify the physical therapy regimen to conform with the patient’s expectations and abilities. See Kang, paragraph [0073]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/DEVIN C HEIN/Examiner, Art Unit 3686